Title: To John Adams from William MacCreery, 25 July 1778
From: MacCreery, William
To: Adams, John


     
      Dear Sir
      Nantes 25 July 1778
     
     Your favor of 10th. Instant did not reach me ’till this moment. I thank you kindly for your good wishes, and for the whole contents of it.
     
     There are three Vessels arrived here this Week from America two from Baltimore and one from Boston. Each have brought Letters &c. for each of our Honorable Plenipotentiaries all which have been deliverd to the Agent here. My latest Letters from Baltimore are of the 7th. Ultimo and inform me that the Artillery, Baggage, Sick and Wounded of the Enemy had been Shipp’d at Philadelphia and the Ships departed. It was also reported and beleived that they were Shipping the Artillery and Baggage at New York. They were in hopes that the whole of the Enemy wou’d immediatly bid Adeiu to the Continent. Chesapeak Bay had been clear from the middle of May to the middle of June. Their Force no doubt was collected to one point, and has had’ere this a severe trial. The English Commissioners had arrived at Rhode Island, perhaps it was in consequence of their arrival that the Troops were leaving N. York.
     I hear today on Change that two English Cutters are at the mouth of this River. The Saratoga will go out in a few Days, and I think will be able to give a good account of any one of them. She Mounts 12 four Pounders, and is the completest Vessel for her Size for fighting I have ever seen.
     I lately had the pleasure of a Letter from Isaac Smith Esqr. at Boston, in consequence of my Letters to you while in America. You have no doubt recommended me to him, for which I pray you to accept my thanks. The purport of it is to be acquainted of the terms &c. of the Insurance Office at Bordeaux, on which head have Wrote him fully.
     The Post being just ready to depart obliges me to curtail this Letter, as I had some things to mention to you, but must like Parson Chase postpone them to subsequent opportunity. Mean time, beg leave to assure you that I am with all possible Respect Dear Sir Your very Obt Servt.
     
      Will M.Creery
     
    